DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	No information disclosure statement (IDS) was submitted with the response received on 02/01/2021.
Drawings
5.         The drawings submitted on 02/01/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  claim uses the term comprising in the preamble and the body of the claim making it unclear as to where the preamble ends and the claim begins. Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaMarche et al. US Pat # 7,957,938.  
With regards to claim 1, LaMarche et al. US Pat # 8,324,885 teaches an electrical test and measurement device (Col. 4, lines 33-34) with at least one analog channel (fig 1)that comprises an analog input(Col. 20, lines 50-51), an attenuator circuit (202; fig 2)(202, 204; Col. 7, lines 52-54), an amplifier unit(206;Col. 7, lines 54-56), and a first digitizer (Col. 3, lines1-2)(250; fig 2), a second digitizer allocated to a digitizer input of the electrical test and measurement device, the digitizer input being configured to be connected to a measurement extension device. (ADC ch1, 3-4, Aux in; figure 2) 
LaMarche et al. US Pat # 8,324,885 discloses the claimed invention except for the analog signals received via the digitizer input are directly forwarded to the second digitizer via an input channel such that no amplifying and/or attenuation of the analog signals received via the digitizer input takes place within the electrical test and measurement device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inputted analog signal directly forwarded to the analog to digital converter before being amplified, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950)
With regards to claims 2 and 16, LaMarche et al. US Pat # 7,957,938 teaches at least two analog channels are provided.  (100-101; figure 1)
With regards to claim 3 and 17, LaMarche et al. US Pat # 7,957,938 teaches four analog channels are provided. (100-103; figure 1 & figure 13)

With regards to claim 5, LaMarche et al. US Pat # 7,957,938 teaches the signal processing unit has a predetermined maximum sample rate processing power. (Col. 3, lines 1-3)
With regards to claim 7, LaMarche et al. US Pat # 7,957,938 teaches the electrical test and measurement device is an oscilloscope. (Col. 4, lines 33-34)
10.	Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaMarche et al. US Pat # 7,957,938 in view of LeCroy.  
With regards to claim 8, LaMarche et al. US Pat # 7,957,938 teaches measurement extension device for being connected to an electrical test and measurement device, the measurement extension device having at least one analog channel comprising an analog input (100-103), an attenuator circuit(202) and an amplifier unit(206), the measurement extension device having an analog output interface(105 fig 1). 
Examiner note: An oscilloscope itself may be interpreted as an extension device by placing the device in series with another oscilloscope.  It should also be noted that figure 12 of LaMarche shows aux input and output which maybe capable that maybe one way that is used to synchronize multiple oscilloscopes. 
LaMarche et al. US Pat # 7,957,938 does not appear to disclose the measurement extension device is capable of being connected to an electrical test and measurement device. 
LeCroy discloses synchronizing multiple oscilloscopes in order to provide additional input channels. (Figure 1 & abstract))  Therefore, the electrical test and measurement extension device being capable of being connected to an electrical test and measurement device. 
Further, it should be noted that the Tektronix teaching added to the notice of reference cited also teaches synchronizing multiple electrical test and measurement devices.

With regards to claim 9, LaMarche et al. US Pat # 7,957,938 teaches an isolating unit configured to isolate the analog output interface from at least one of the attenuator circuit and the amplifier unit. (Col. 9, lines 38-43)
With regards to claim 10, LaMarche et al. US Pat # 7,957,938 teaches the isolating unit comprises an isolated control signal interface configured to control the amplifier unit. (210, 212, 214; figure 2)
With regards to claim 11, LaMarche et al. US Pat # 7,957,938 teaches the isolating unit comprises a power supply interface. (Col. 9, lines 37-38)
With regards to claim 12, LaMarche et al. US Pat # 7,957,938 teaches a time delay compensation unit is provided that is configured to compensate time delays introduced by the analog channel. (Col. 11, lines 40-42)
With regards to claim 13, LaMarche et al. US Pat # 7,957,938 teaches the time delay compensation unit comprises a switch unit allocated to the analog input, the switch unit being configured to switch between a calibration signal interface and an input channel allocated to the analog input. (Col. 11, lines 55-60)
With regards to claim 14, LaMarche et al. US Pat # 7,957,938 teaches the analog output interface is configured to be connected with a test and measurement device. (100-103; figure 1)
With regards to claim 15, LaMarche et al. US Pat # 7,957,938 teaches the amplifier unit comprises a variable gain amplifier. (Col. 14, lines 3-4)
With regards to claim 18, LaMarche et al. US Pat # 7,957,938 teaches test and measurement system comprising: 
a test and measurement device; (figure 1)(Col. 6, lines 8-10) and

the test and measurement device (figure 1)(Col. 6, lines 8-10) comprising:
at least one analog channel comprising an analog input(Col. 20, lines 50-51), an attenuator circuit(202; fig 2)(202, 204; Col. 7, lines 52-54), an amplifier unit (206;Col. 7, lines 54-56)and a digitizer (Col. 3, lines1-2)(250; fig 2)and 
second digitizer allocated to a digitizer input of the test and measurement device, the digitizer input being connected to the measurement extension device; (ADC ch1, 3-4, Aux in; figure 2)
Examiner note: An oscilloscope itself may be interpreted as an extension device by multiple oscilloscopes in series with other oscilloscope thereby achieving a measurement extension device configuration.  
With regards Clams 18-20, LaMarche et al. US Pat # 7,957,938 does not appear to teach that the test and measurement device and the measurement extension device are separately formed. 
LeCroy teaches synchronizing multiple test and measurement devices. The separate device would be separately formed and increase the number of analog input channels.  (figure 1 & abstract)
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the LaMarche et al. invention to include multiple separately formed test and measurement device to arrive at the claimed invention as it would be desirable to add more channels if you have a requirement for more than 4 channel inputs (see abstract).
11.	Claims 6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over LaMarche et al. US Pat # 7,957,938 in view of Dobyns Us Pat # 8,324,885.

Dobyns teaches at least on decimator(28; figure 4)
	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the LaMarche et al. reference to us a decimator to decimate the sample rate in order to arrive at the claimed invention as it would be desirable to allow the user to configure the instrument. (Col. 2, lines 44-45)
Examiner's Note:
12. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
14.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        April 19, 2021